Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una mayoría del Tribunal resuelve que el Tribunal de Circuito de Apelaciones (TCA) erró al asumir jurisdicción para revisar una resolución interlocu-toria del foro de instancia. Según la mayoría, por tratarse de una resolución dictada en un procedimiento sumario al amparo de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) (Ley Núm. 2), no procedía que se acogiese tal solicitud de revisión.
Disiento de este dictamen porque se fundamenta en una interpretación errada de lo que resolvimos en Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), que resulta en un perjuicio contra los trabajadores a quienes procuramos favorecer con la decisión referida. Veamos.
f — i
El caso de autos ofrece un ejemplo de las fallas del po-sitivismo conceptualista en el proceso decisional jurídico, que ocurre cuando las normas se aplican mecánicamente con arreglo sólo a algún sentido literal de éstas, desconec-*476tada tal aplicación de los propósitos sociales y de las razo-nes que dieron lugar a dichas normas y que las justifican.
En Dávila, Rivera v. Antilles Shipping, Inc., supra, nos enfrentamos a la situación de un patrono que solicitó la revisión de una resolución interlocutoria del foro de instan-cia que le autorizaba a un empleado que reclamaba sala-rios a tomarle una deposición a unos funcionarios del patrono. Resolvimos entonces que de ordinario en casos tramitados al amparo de la Ley Núm. 2, los foros apelati-vos no debían atender las solicitudes de revisión de órde-nes interlocutorias de instancia porque ello podría tener el efecto de dilatar la pronta resolución de las reclamaciones de los trabajadores. Estimamos allí que la revisión judicial de tales órdenes en estos procedimientos socavaría su ca-rácter sumario, que fue dispuesto por el legislador precisa-mente para proteger a los trabajadores en contra de demo-ras y dilaciones procesales por parte del patrono. En otras palabras, nuestra decisión en Dávila, Rivera v. Antilles Shipping, Inc., supra, constituye realmente una extensión de la Ley Núm. 2, una interpretación complementaria de ésta, fundamentada en el sentido de la propia Ley Núm. 2 que provee un procedimiento sumario para evitar que un trabajador que reclama su sustento contra un patrono no quede desvalido por la larga duración de los procesos judiciales.
Nuestra decisión en Dávila, Rivera v. Antilles Shipping, Inc., supra, pues, no se emitió para darle a los patronos una inmunidad procesal contra el legítimo proceder de un trabajador de cuestionar ante el foro apelativo una errada resolución de instancia que le es seriamente adversa. Si el trabajador reclamante —a favor de quien existe la suma-riedad de la Ley Núm. 2— se ve necesitado de renunciarla en parte para conjurar un mal mayor que afecta su proce-dimiento ante el foro de instancia, poco sentido jurídico tiene resolver, como hace la mayoría en el caso de autos, *477que le está vedada la revisión judicial que el trabajador interesa.
El dictamen de la mayoría aquí, pues, constituye una distorsión de lo que resolvimos en Dávila, Rivera v. Antilles Shipping, Inc., supra. Se invierte la finalidad y el sen-tido de nuestra decisión en ese caso, al convertir en camisa de fuerza en contra del trabajador una medida que adop-tamos para favorecerlo.
r — H HH
El dictamen de la mayoría en la sentencia de autos está errado por otra razón más. En Dávila, Rivera v. Antilles Shipping, Inc., supra, pág. 498, resolvimos que la improce-dencia de la revisión judicial de resoluciones interlocuto-rias en casos tramitados al amparo de la Ley Núm. 2 no era absoluta; que procedía tal revisión “[si] los fines de la justicia requier[e]n la intervención del foro apelativo”. La mayoría, que no relata todos los hechos pertinentes de este caso en su sentencia, decreta por puro fíat que aquí no se justificaba la intervención del foro apelativo. Preguntamos: ¿POR QUE NO?
El trabajador reclamante en este caso acudió ante el foro apelativo para protegerse de un intenso proceso de descubrimiento de prueba desplegado por el patrono, el cual tenía, cuando menos, carácter opresivo y hostigante. Se le había requerido al trabajador, en una deposición, que divulgara el contenido de una conversación telefónica que éste había tenido cuatro meses después de su despido con una tercera persona que nada tenía que ver con los hechos del despido. Se le había requerido, además, que el trabaja-dor contestara unas preguntas referentes a su relación con dos damas que eran amigas íntimas de éste. También se le requirió que produjese los estados de cuenta de sus tarje-tas de crédito durante dos años, incluyendo un período du-*478rante el cual el trabajador no era empleado del patrono. El trabajador solicitó la protección del foro de instancia en contra de la deposición referida, aduciendo correctamente que la información requerida no sólo era impertinente sino que, además, atentaba contra el derecho a la intimidad suya y de las otras personas concernidas. El foro de instan-cia no sólo falló en ofrecer la protección solicitada por el trabajador, sino que le impuso una sanción monetaria a la abogada de éste por recomendarle a su cliente que no con-testara las preguntas referidas. Por ello, no le quedó más remedio al trabajador que acudir en revisión ante el foro apelativo. Este no sólo determinó que tenía jurisdicción para considerar el recurso sino que, además, determinó co-rrectamente que el trabajador no tenía que contestar las preguntas referidas ni producir los estados de cuenta men-cionados antes.
Nótese que si el trabajador no podía acudir al foro ape-lativo al momento en que lo hizo, el medular asunto que planteó allí se hubiese convertido en académico. De nada le servía invocar el derecho a la intimidad en cuestión al final del pleito en instancia, una vez el trabajador hubiese reve-lado al patrono la información privilegiada que le había sido requerida, y que él objetaba. Es decir, el trabajador tenía aquí una reclamación sobre la posible violación crasa de uno de los derechos fundamentales de nuestro ordena-miento jurídico, que requería ser adjudicada precisamente antes de continuar con los procedimientos de instancia. ¿Cómo puede entonces la mayoría decretar por puro fíat, sin explicación o análisis alguno, que ésta no era una de las situaciones especiales de excepción que previmos en Dávila, Rivera v. Antilles Shipping, Inc., supra, que ameri-taba la revisión judicial dé una resolución interlocutoria? Si ésta no la es, ¿cuál sí? Aquí, de nuevo, se interpreta Dávila, Rivera v. Antilles Shipping, Inc., supra, errónea-mente, con poco sentido jurídico.
*479h — 1
Como la mayoría incurre, según mi criterio, en una in-terpretación doblemente equivocada de nuestra decisión en Dávila, Rivera v. Antilles Shipping, Inc., supra, y con ello se le hace una injusticia a un trabajador, yo disiento.